DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 

Claims 1-20 are pending.  Of these, claims 1 and 10 are independent.


Specification/Claim Informality Objections
In each of claims 5 and 14, “number” should be --the number-- (its antecedent is inherent).  
In each of claims 5 and 14, “port” (singular) should be --ports-- (plural).  
Appropriate corrections are required.

The title of the invention is not descriptive and clearly indicative of the invention to which the claims are directed.  The following title is suggested: 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-5, 8-9, 13-15 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 4, the intended meaning/ scope of the phrase “one of the test data output port” is unclear because “the test data output port” is singular.
Claim 5 depends from claim 4, thus is rejected for the same reason above for claim 4.
Further, in claim 5, “the test data output ports” (plural) lack a clear antecedent in the claims and are deemed indefinite.

In claim 8, it is unclear in the claims whether “a first set of four compressed data reading units” and “a second set of four compressed data reading units” are parts of or different from “compressed data reading units” in parent claim 1.
Claim 9 depends from claim 8, thus is rejected for the same reason above for claim 8.

claim 13, “the test data output port” and “the compressed data bus” lack clear antecedents in the claims and are deemed indefinite. 
In claim 14, “the test data output ports” and “the compressed data bus” lack clear antecedents in the claims and are deemed indefinite. 
In claim 15, “the compressed data bus” lacks a clear antecedent in the claims and are deemed indefinite. 
In claim 17, “the 32 storage blocks” lack a clear antecedent in the claims and are deemed indefinite.
In claim 17, it is unclear in the claims whether “a first set of four compressed data reading units” and “a second set of four compressed data reading units” are parts of or different from “compressed data reading units” in parent claim 10.
In claim 18, “the first set of four compressed data reading units” and “the second set of four compressed data reading units” lack clear antecedents in the claims and are deemed indefinite.
In claim 19, it is unclear in the claims whether “the compressed data reading unit” (singular) is same as or different from “a given one of the compress data reading units” in parent claim 10.
In claim 20, it is unclear in the claims whether “the compressed data reading unit” (singular) is same as or different from “a given one of the compress data reading units” in parent claim 10.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0124436 A1 (“OKAHIRO”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, OKAHIRO discloses a test circuit (e.g., Figs. 1 and 3-5) for reading compressed data of a memory, 
wherein the test circuit comprises M storage blocks (e.g., including the blocks BA0L, BA0R, BA1L … BA7R in Fig. 4, thus M=16) divided into multiple storage groups (e.g., the group of BA0L, BA0R, BA2L and BA2R, the group of BA1L, BA1R, BA3L and BA3R, etc.), wherein M is an even number [Symbol font/0xB3] 2 (M=16); 
a given one of the storage groups comprises N storage blocks (e.g., the group of BA0L, BA0R, BA2L and BA2R, thus N=4), N being an even number and 2 [Symbol font/0xA3] N [Symbol font/0xA3] M, M being an integral multiple of N (M=16, N=4); 
wherein the test circuit further comprises compressed data reading units (e.g., including 41a-41d in Fig. 4, including the compression operations associated with 62’s in Fig. 5), wherein a given one of the compressed data reading units corresponds to one of the storage groups (e.g., 41a in Fig. 4, corresponding to the group of BA0L, BA0R, BA2L and BA2R); 
wherein the given compressed data reading unit is connected to the N storage blocks of the corresponding storage group (e.g., 41a is connected to the group of BA0L, BA0R, BA2L and BA2R in Fig. 4), the given compressed data reading unit is configured to receive a compressed data reading command and an address information (e.g., CMD, ADD and READ in Figs. 1, 2A and 2B, as applied to Figs. 4 and 5, with reference to paragraph [0042] “a read command READ is input from the external tester and, at the same time, an address signal ADD specifying a column address is input” and paragraph [0051] “in response to the abovementioned read command READ”), and to read data in the N storage blocks of the corresponding storage group (e.g., corresponding to the group of BA0L, BA0R, BA2L and BA2R) according to the compressed data reading command and the address information (CMD, ADD and READ in Figs. 1, 2A and 2B, as applied to Figs. 4 and 5).

Regarding claim 2, OKAHIRO discloses the test circuit according to claim 1, wherein the M storage blocks are distributed in at least one odd-numbered column (e.g., an odd column including BA2L, BA2R … BA7R in Fig. 4 viewed sideways) and at least one even-numbered column (e.g., an even column including BA0L, BA0R … BA5R in Fig. 4 viewed sideways), at least one storage block in the odd-numbered column (e.g., BA2L in the odd column) and at least one storage block in the even-numbered column (e.g., BA0L in the even column) constituting the given storage group (the group of BA0L, BA0R, BA2L and BA2R).

Regarding claim 3, OKAHIRO discloses the test circuit according to claim 1, further comprising: a test data output port (e.g., associated with 24 in Fig. 4) connected to the given compressed data reading unit (41a in Figs. 4 and 5) through a compressed data bus (e.g., including B1 and B2 in Figs. 4 and 5).

Regarding claim 4, OKAHIRO discloses the test circuit according to claim 3, wherein one of the test data output port (e.g., associated with 24 in Fig. 4) is connected to at least two of the compressed data reading units (e.g., 41a-41d in Figs. 4 and 5) through the compressed data bus (e.g., including B1’s and B2’s in Figs. 4 and 5).

Regarding claim 6, OKAHIRO discloses the test circuit according to claim 3, wherein the compressed data bus is an eight-bit bus (e.g., including 4 B1’s and 4 B2’s in Figs. 4 and 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0124436 A1 (“OKAHIRO”) in view of US 2005/0265096 A1 (“OBARA”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 7, OKAHIRO discloses the test circuit according to claim 3, wherein N is 4 (N=4 in Fig. 4; see also the rejection of claim 1), but does not disclose that M is 32 (instead, OKAHIRO discloses M=16 storage blocks corresponding to the 8 banks in Fig. 4).
However, providing a larger number of banks in a memory was common and well known in the art, in order to efficiently store a larger volume of user data in a single memory.  For example, OBARA teaches such memory including at least 16 banks (e.g., the left half of Fig. 11, in which the lower 8 banks are similar to those in Fig. 4 of OKAHIRO).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to provide at least 8 additional banks and corresponding peripheral circuits in the memory of OKAHIRO (similar to those in Fig. 4 of OKAHIRO), such that the memory would include at least 16 banks corresponding to at least M=32 storage blocks (with reference to Fig. 4 of OKAHIRO in which each bank BA is divided into two storage blocks), arranged in a manner similar to that of the left half of Fig. 11 of OBARA, with the lower 8 banks therein corresponding to those in Fig. 4 of OKAHIRO, since providing such larger number of banks in a memory was common and well known in the art (as exemplified in OBARA), in order to efficiently store a larger volume of user data in a single memory.

Regarding claim 8, OKAHIRO, as modified above, discloses the test circuit according to claim 7, wherein the 32 storage blocks (e.g., corresponding to the 16 banks in the left half of Fig. 11 of OBARA, with reference to Fig. 4 of OKAHIRO, in the above combination) are distributed in eight rows and four columns, wherein the four columns comprise an odd-numbered column I, an even-numbered column I, an odd-numbered column II, and an even-numbered column II (e.g., when Fig. 11 of OBARA is viewed sideways, with each bank divided into two storage blocks as in Fig. 4 of OKAHIRO also viewed sideways, in the above combination; see Annotated Fig. 11 below, showing 8 rows and 4 columns of storage blocks); 
wherein the four storage blocks comprised in the given storage group are distributed in two rows and two columns (see BNK0 and BNK1 in Annotated Fig. 11 below, corresponding to BA2 and BA0 in Fig. 4 of OKAHIRO viewed sideways, in the above combination), wherein the two columns comprise a combination of the odd-numbered column I and the even-numbered column I, or a combination of the odd-numbered column II and the even-numbered column II (see Annotated Fig. 11 below); 
wherein a first set of four compressed data reading units are provided between the odd-numbered column I and the even-numbered column I (e.g., in the left half of Annotated Fig. 11 below, with reference to 41a-41d in Fig. 4 of OKAHIRO viewed sideways, in the above combination); and 
wherein a second set of four compressed data reading units are provided between the odd-numbered column II and the even-numbered column II (e.g., in the right half of Annotated Fig. 11 below, with reference to 41a-41d in Fig. 4 of OKAHIRO viewed sideways, in the above combination).

    PNG
    media_image1.png
    559
    764
    media_image1.png
    Greyscale


Regarding claim 9, OKAHIRO, as modified above, discloses the test circuit according to claim 8, wherein the first set of four compressed data reading units between the odd-numbered column I and the even-numbered column I are connected to a first test data output port by a first eight-bit compressed data bus (e.g., in the left half of Annotated Fig. 11 above, with reference to 24 in Fig. 4 of OKAHIRO viewed sideways, in the above combination), and the second set of four compressed data reading units between the odd-numbered column II and the even-numbered column II are connected to a second test data output port by a second eight-bit compressed data bus (e.g., in the right half of Annotated Fig. 11 above, with reference to 24 in Fig. 4 of OKAHIRO viewed sideways, in the above combination).

Regarding claim 5, OKAHIRO, as modified above (with reference to the rejection of claim 7 above), discloses the test circuit according to claim 4, wherein [the] number of the test data output ports is two (e.g., in the left and right halves of Annotated Fig. 11 above, with reference to 24 in Fig. 4 of OKAHIRO viewed sideways, in the above combination), one of the test data output port (e.g., in the left half of Annotated Fig. 11 above, with reference to 24 in Fig. 4 of OKAHIRO viewed sideways, in the above combination) being connected to four of the compressed data reading units (e.g., 41a-41d in Figs. 4 and 5 of OKAHIRO, in the above combination) through the compressed data bus (e.g., including B1’s and B2’s in Figs. 4 and 5 of OKAHIRO, in the above combination).

---------------------------
Claims 10-13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0124436 A1 (“OKAHIRO”) in view of US 6,134,178 A (“YAMAZAKI”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 10, OKAHIRO discloses a memory chip (e.g., associated with Fig. 4; also, with reference to Fig. 1), comprising a data read-write bus (e.g., 46 in Fig. 1; also, with reference to paragraph [0030] “The input/output wiring 46 and a path including the comparison circuit 45 and test circuit 40 may be merged into a single common wiring”, implying that 46 may be provided within 50 in Fig. 4) and the test circuit as recited in claim 1 above (see the rejection of claim 1 above).
OKAHIRO does not disclose that the compressed data reading unit is arranged below the data read-write bus on the memory chip.
However, YAMAZAKI suggests providing data buses in layers above circuit elements (e.g., column 10, lines 6-11 “providing these data buses in layers located above … other circuit elements”), so that “the bus width may be widened without increasing the area occupied by the interconnection lines, so that the band width of data transfer may be expanded to be large enough” (column 10, lines 6-11).
Therefore, in view of the above suggestion of YAMAZAKI, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the suggestion of YAMAZAKI by providing the data read/write bus of OKAHIRO (46 in Fig. 1) above the compressed data reading units of OKAHIRO (within 50 in Fig. 4), i.e., the compressed data reading units (41a-41d in Fig. 4 of OKAHIRO) would be below the data read/write bus (below 46 in Fig. 1 of OKAHIRO), so that the bus width may be widened and the band width of data transfer may be expanded (with reference to YAMAZAKI, column 10, lines 6-11) and the area occupied by the interconnection lines (50 in Fig. 4 of OKAHIRO) may be reduced or need not be increased to accommodate the data read/write bus (with reference to YAMAZAKI, column 10, lines 6-11), thus providing more efficient, higher density memory.

Regarding claim 11, OKAHIRO, as modified above, discloses the memory chip (see the rejection of claim 2 above, which recites substantially the same limitations, as applied to OKAHIRO as modified above).

Regarding claim 12, OKAHIRO, as modified above, discloses the memory chip according to claim 10, further comprising: a test data output port connected to the given compressed data reading unit through a compressed data bus (see the rejection of claim 3 above, which recites substantially the same limitations, as applied to OKAHIRO as modified above).

Regarding claim 13, OKAHIRO, as modified above, discloses the memory chip according to claim 10, wherein one of the test data output port is connected to at least two of the compressed data reading units through the compressed data bus (see the rejection of claim 4 above, which recites substantially the same limitations, as applied to OKAHIRO as modified above).

Regarding claim 15, OKAHIRO, as modified above, discloses the memory chip according to claim 10, wherein the compressed data bus is an eight-bit bus (see the rejection of claim 6 above, which recites substantially the same limitations, as it reads on OKAHIRO, as modified above).

Regarding claim 19, OKAHIRO, as modified above, discloses the memory chip according to claim 10, wherein the data read-write bus occupies a preset chip area I in the memory chip (e.g., the area occupied by 46 in Fig. 1 of OKAHIRO, provided above 50 in Fig. 4 of OKAHIRO, as modified above by widening it; see the rejection of claim 10 above), and the compressed data reading unit occupies a preset chip area II in the memory chip (e.g., the area occupied by 41b in Fig. 4 of OKAHIRO), wherein the preset area II is smaller than the preset area I (i.e., the area occupied by 41b in Fig. 4 of OKAHIRO would be smaller than the area occupied by 46 in Fig. 1 of OKAHIRO, above 50 in Fig. 4 of OKAHIRO, as modified above by widening it; see the rejection of claim 10 above).

Regarding claim 20, OKAHIRO, as modified above, discloses the memory chip according to claim 10, wherein a projection of the compressed data reading unit on a chip substrate (e.g., the projection of 41b in Fig. 4 of OKAHIRO) is covered by a projection of the data read-write bus on the chip substrate (e.g., covered by the projection of 46 in Fig. 1 of OKAHIRO, provided above 50 in Fig. 4 of OKAHIRO, as modified above by widening it; see the rejection of claim 10 above).

---------------------------
Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0124436 A1 (“OKAHIRO”) in view of US 6,134,178 A (“YAMAZAKI”) as applied to claim 10 above, and further in view of US 2005/0265096 A1 (“OBARA”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 16, OKAHIRO, as modified above, discloses the memory chip according to claim 10, wherein N is 4 (N=4 in Fig. 4 of OKAHIRO; see also the rejection of claim 1), but does not disclose that M is 32 (instead, OKAHIRO discloses M=16 storage blocks corresponding to the 8 banks in Fig. 4).
However, providing a larger number of banks in a memory was common and well known in the art, in order to efficiently store a larger volume of user data in a single memory.  For example, OBARA teaches such memory including at least 16 banks (e.g., the left half of Fig. 11, in which the lower 8 banks are similar to those in Fig. 4 of OKAHIRO).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to provide at least 8 additional banks and corresponding peripheral circuits in the memory of OKAHIRO (similar to those in Fig. 4 of OKAHIRO), such that the memory would include at least 16 banks corresponding to at least M=32 storage blocks (with reference to Fig. 4 of OKAHIRO in which each bank BA is divided into two storage blocks), arranged in a manner similar to that of the left half of Fig. 11 of OBARA, with the lower 8 banks therein corresponding to those in Fig. 4 of OKAHIRO, since providing such larger number of banks in a memory was common and well known in the art (as exemplified in OBARA), in order to efficiently store a larger volume of user data in a single memory.

Regarding claim 17, OKAHIRO, as modified above (with reference to the rejection of claim 16 above), discloses the memory chip according to claim 10, wherein the 32 storage blocks (e.g., corresponding to the 16 banks in the left half of Fig. 11 of OBARA, with reference to Fig. 4 of OKAHIRO, in the above combination) are distributed in eight rows and four columns, wherein the four columns comprise an odd-numbered column I, an even-numbered column I, an odd-numbered column II, and an even-numbered column II (e.g., when Fig. 11 of OBARA is viewed sideways, with each bank divided into two storage blocks as in Fig. 4 of OKAHIRO also viewed sideways, in the above combination; see Annotated Fig. 11 above, showing 8 rows and 4 columns of storage blocks); 
wherein the four storage blocks comprised in the given storage group are distributed in two rows and two columns (see BNK0 and BNK1 in Annotated Fig. 11 above, corresponding to BA2 and BA0 in Fig. 4 of OKAHIRO viewed sideways, in the above combination), wherein the two columns comprise a combination of the odd-numbered column I and the even-numbered column I, or a combination of the odd-numbered column II and the even-numbered column II (see Annotated Fig. 11 above); 
wherein a first set of four compressed data reading units are provided between the odd-numbered column I and the even-numbered column I (e.g., in the left half of Annotated Fig. 11 above, with reference to 41a-41d in Fig. 4 of OKAHIRO viewed sideways, in the above combination); and 
wherein a second set of four compressed data reading units are provided between the odd-numbered column II and the even-numbered column II (e.g., in the right half of Annotated Fig. 11 above, with reference to 41a-41d in Fig. 4 of OKAHIRO viewed sideways, in the above combination).

Regarding claim 18, OKAHIRO, as modified above (with reference to the rejection of claim 16 above), discloses the memory chip according to claim 10, wherein the first set of four compressed data reading units between the odd-numbered column I and the even-numbered column I are connected to a first test data output port by a first eight-bit compressed data bus (e.g., in the left half of Annotated Fig. 11 above, with reference to 24 in Fig. 4 of OKAHIRO viewed sideways, in the above combination), and the second set of four compressed data reading units between the odd-numbered column II and the even-numbered column II are connected to a second test data output port by a second eight-bit compressed data bus (e.g., in the right half of Annotated Fig. 11 above, with reference to 24 in Fig. 4 of OKAHIRO viewed sideways, in the above combination).

Regarding claim 14, OKAHIRO, as modified above (with reference to the rejection of claim 16 above), discloses the memory chip according to claim 10, wherein [the] number of the test data output ports is two (e.g., in the left and right halves of Annotated Fig. 11 above, with reference to 24 in Fig. 4 of OKAHIRO viewed sideways, in the above combination), one of the test data output port (e.g., in the left half of Annotated Fig. 11 above, with reference to 24 in Fig. 4 of OKAHIRO viewed sideways, in the above combination) being connected to four of the compressed data reading units (e.g., 41a-41d in Figs. 4 and 5 of OKAHIRO, in the above combination) through the compressed data bus (e.g., including B1’s and B2’s in Figs. 4 and 5 of OKAHIRO, in the above combination).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824